Exhibit 99.1 [Chesapeake Utilities Corporation Logo] FOR IMMEDIATE RELEASE November 07, 2007 NYSE Symbol: CPK CHESAPEAKE UTILITIES CORPORATION ANNOUNCES THIRD QUARTER RESULTS Dover, Delaware— Chesapeake Utilities Corporation (NYSE: CPK) today announced a $301,000, or $0.06 per share (diluted), improvement in its results for the third quarter of 2007, when compared to the third quarter of 2006.The Company’s net loss for the third quarter was $356,000, or $0.05 per share (diluted), compared to a net loss of $657,000, or $0.11 per share (diluted), for the third quarter in 2006.Chesapeake’s Delmarva natural gas distribution and propane distribution operations typically experience seasonal losses during the third quarter, because heating customers do not require gas in the summer months. For the nine months ended September 30, 2007, net income increased $2.5 million, or 39 percent, when compared to the same period in 2006. Net income for the first nine months in 2007 was $9.1 million, or $1.34 per share (diluted), compared to a net income of $6.6 million, or $1.10 per share (diluted), for the same period in 2006.The increase in earnings for the first nine months of 2007 reflects higher operating income for the Company’s natural gas and propane segments from continued growth and colder temperatures on the Delmarva Peninsula, which increased volumes sold to customers. The Company estimates that the growth and colder weather contributed $4.6 million and $1.8 million, respectively, to gross margin during the first nine months of 2007. Highlights during the quarter included: · Gross margin for the Company’s natural gas transmission operation, Eastern Shore Natural Gas Company (“ESNG”), increased by approximately $918,000 over the third quarter 2006 due to the implementation of additional firm transportation services in November of 2006. · Customer growth in the natural gas and propane businesses remained strong, with the Delmarva natural gas distribution operations showing a seven percent increase in residential customers over the third quarter of 2006; and the Delmarva propane Community Gas Systems generating a 27 percent increase in customers over the third quarter of 2006. · On August 21, 2007, the Delaware Public Service Commission authorized the Company to implement increased rates, subject to refund, pending further proceedings on the Company’s July 6, 2007 rate filing. · Continued capital investment to support customer growth resulted in an increase of $3.6 million in net property, plant and equipment during the quarter. · For the fourth consecutive year, ESNG was honored with the 2006 Safety Achievement Award in the category of small-size transmission companies by the American Gas Association (“AGA”) at the 2perations Conference and Biennial Exhibition. “Our strong financial performance during the quarter comes from the continued customer growth in our regulated natural gas utility operations that consistently exceeds the industry averages and from the strong performance of our propane segment,” stated John R. Schimkaitis, President and Chief Executive Officer of Chesapeake Utilities Corporation.“We are pleased with the returns from our continued capital investments at each of our business segments and the opportunities that exist for further investment and the potential returns that we see for shareholders from these opportunities.” The discussions of the results for the periods ended September 30, 2007 and 2006 use the terms “gross margin.” “Gross margin” is a non-GAAP financial measure that management uses to evaluate the performance of its business segments. For an explanation of the calculation of “gross margin,” see the footnote to the Supplemental Income Statement Data chart. Comparative results for the quarters ended September 30, 2007 and 2006 Operating income was $986,000 for the third quarter of 2007, compared to $322,000 for the same period in 2006, representing an increase of $663,000, or 206 percent. Gross margin increased $2.2 million, or 17 percent, compared to 2006, primarily due to continued customer growth and increased rates charged to our natural gas and propane customers. Natural Gas Operations Natural gas operating income for the quarter increased $358,000, or 20 percent, on gross margin growth of $1.3 million, compared to the third quarter of 2006. Factors contributing to the period-over-period increase in gross margin include: Gross margin for the three months ended September 30, 2006 $ 10,033,000 Growth 1,168,000 Rate increase 213,000 Other (42,000 ) Gross margin for the three months ended September 30, 2007 $ 11,372,000 § The natural gas segment continues to experience strong growth primarily due to the natural gas transmission operation adding $918,000 to gross margin during this period from new transportation capacity contracts implemented in November of 2006.The Delmarva and Florida natural gas distribution operations also experienced growth, primarily in residential customers, which contributed $250,000 to gross margin in the third quarter of 2007 compared to the third quarter of 2006. § Rate increases for the Company’s Delaware and Maryland natural gas distribution operations and its natural gas transmission operation contributed an additional $213,000 to gross margin in the third quarter of 2007 compared to the third quarter of 2006. Other operating expenses for the natural gas segment increased in the third quarter of 2007 compared to the same period in 2006 as it incurred additional costs of $653,000, or eight percent increase, primarily to support the continued customer growth and $328,000, or four percent increase, to comply with the new federal pipeline integrity regulations.The costs associated with customer growth include higher payroll and incentive compensation, benefits, depreciation, and property taxes. Propane Operations The propane segment incurred a seasonal operating loss of $1.4 million, representing a reduction of $381,000, or 21 percent, in the loss for the third quarter of 2007 compared to that experienced during the same period in 2006. Gross margin growth of $656,000 was partially offset by an increase in other operating expenses of $275,000.Factors contributing to the period-over-period increase in gross margin include: Gross margin for the three months ended September 30, 2006 $ 1,883,000 Increase in margin per retail gallon 222,000 Propane wholesale & marketing 130,000 Growth 121,000 Other 183,000 Gross margin for the three months ended September 30, 2007 $ 2,539,000 § Gross margin increased by $222,000 in the third quarter of 2007 compared to the same period in 2006 because of increases in the average gross margin per retail gallon. Gross margin per retail gallon increased as a result of market prices for propane, during the current quarter, rising to levels above the Company’s inventory price per gallon. § Increased market opportunities that arose in the third quarter of 2007, due to price volatility in the propane wholesale market, resulted in $130,000 of additional gross margin from the wholesale marketing operation. § The propane segment experienced growth as the volumes sold in the third quarter of 2007 increased by 164,000 gallons, or 8 percent.This increase in gallons sold contributed approximately $121,000 to gross margin compared to the third quarter of 2006.Contributing to the increase of gallons sold was the continued customer growth for the Delmarva Community Gas Systems (“CGS”).The average number of customers increased by 1,055 to a total count of approximately 4,998, or a 27 percent increase, compared to the third quarter of 2006. Other operating expenses for the propane unit increased for the quarter by $275,000, or 7 percent, compared to the third quarter of 2006, primarily due to increases in incentive compensation, health care costs, propane tank maintenance and recertifications, and depreciation expense. Advanced Information Services The advanced information services segment experienced gross margin growth of approximately $352,000, or 23 percent, and contributed operating income of $239,000 for the third quarter of 2007.Period-over-period increases in revenue and gross margin were more than offset by increases in other operating expenses. Consequently, operating income decreased by $83,000 compared to the same period in 2006. The improved gross margin reflects an increase in consulting revenues, as the number of billable hours increased 18 percent, and additional income from Managed Database Administration (“MDBA”) services. The advanced information services segment began the MDBA service in 2006 to provide third parties with professional database monitoring and support solutions.The higher operating expenses are primarily due to costs to support the segment’s growth and an increase of $228,000 in allowance for uncollectible accounts associated with a customer in the mortgage lending industry that filed for bankruptcy in the third quarter of 2007. Interest Expense Interest expense for the third quarter of 2007 increased approximately $356,000, or 27 percent, compared to the same period in 2006. The higher interest expense was primarily due to a higher amount of interest capitalized in the third quarter of 2006 for debt that was incurred on capital projects. Comparative results for the nine months ended September 30, 2007 and 2006 Operating income was $19.2 million for the first nine months of 2007, compared to $15.1 million for the same period in 2006, representing an increase of $4.1 million, or 27 percent. Gross margin increased $9.2 million, or 17 percent, compared to 2006, primarily due to continued customer growth, increased rates, and the positive impact of colder weather experienced in the first nine months of 2007. Natural Gas Operations Natural gas operating income for the first nine months of 2007 increased $2.5 million, or 19 percent, on gross margin growth of $5.5 million, compared to the same period in 2006. Factors contributing to the period-over-period increase in gross margin include: Gross margin for the nine months ended September 30, 2006 $ 37,890,000 Growth 4,066,000 Weather 801,000 Rate increases 821,000 Other (230,000 ) Gross margin for the nine months ended September 30, 2007 $ 43,348,000 § The natural gas segment continues to experience strong growth as the natural gas transmission operation contributed $2.8 million to gross margin during the period from new transportation capacity contracts implemented in November of 2006.Growth for the Delmarva and Florida natural gas distribution operations also contributed $900,000 to gross margin in the first nine months of 2007 compared the same period in 2006. § Weather contributed to the increase in gross margin in the first nine months of 2007 compared to the same period in 2006, as temperatures on the Delmarva Peninsula were 20 percent colder in 2007. The Company estimates that the colder temperatures contributed approximately $801,000 to gross margin when compared to the same period in 2006. § Rate increases for the Company’s Maryland and Delaware natural gas distribution operations and its natural gas transmission operation contributed $821,000 in additional gross margin in the first nine months of 2007. Other operating expenses for the natural gas segment increased $3.0 million, or 12 percent, for the first nine months of 2007 compared to the same period in 2006, due primarily to costs to support the customer growth, including higher payroll and incentive compensation, benefits, depreciation, property taxes, and regulatory expenses.These increases were magnified by a $190,000 decrease in expenses for the first nine months of 2006 that resulted from the Company’s approval from the FERC to a defer of pre-service costs related to the Energylink Expansion Project, which was approved in the second quarter of 2006.The Energylink Expansion Project proposes the construction of approximately 75 miles of new pipeline facilities to transport natural gas from Calvert County, Maryland, crossing under the Chesapeake Bay into Dorchester and Caroline Counties, Maryland, to points on the Delmarva Peninsula where such facilities would interconnect with the Company’s existing facilities in Sussex County, Delaware. Propane Operations Propane operating income for the first nine months increased $1.7 million, or 147 percent, on gross margin growth of $3.2 million, compared to the same period in 2006. Factors contributing to the period-over-period increase in gross margin include: Gross margin for the nine months ended September 30, 2006 $ 12,494,000 Weather 965,000 Increase in margin per retail gallon 921,000 Growth 630,000 Propane wholesale & marketing 497,000 Other 185,000 Gross margin for the nine months ended September 30, 2007 $ 15,692,000 § Temperatures on the Delmarva Peninsula were 20 percent colder in the first nine months of 2007 compared the same period in 2006, which contributed to increased sales of 1.4 million gallons, or 10 percent, during this period in 2007 compared to the same period in 2006. The Company estimates that the colder weather and increased volumes sold contributed $965,000 to gross margin for the Delmarva propane distribution operation compared to the first nine months of 2006. § Gross margin increased by $921,000 in the first nine months of 2007 compared to the same period in 2006 because of improvements in the average gross margin per retail gallon. Gross margin per retail gallon increased as a result of market prices for propane rising to levels greater than the Company’s average inventory price per gallon. § The propane segment experienced growth as the volumes sold in the first nine months of 2007 increased by 1.0 million gallons, or 7 percent.This increase in gallons sold contributed approximately $630,000 to gross margin compared to the first nine months of 2006.Contributing to the increase of gallons sold is the continued customer growth for the Delmarva Community Gas Systems (“CGS”). The average number of CGS customers increased by 1,021 to a total count of approximately 4,784, or a 27 percent increase, compared to the same period in 2006. § Gross margin for the Company’s propane wholesale marketing operation increased by $497,000 for the first nine months of 2007 compared to the same period in 2006. The higher gross margin reflects the market opportunities that arose in 2007 due to price volatility in the propane wholesale market. Other operating expenses of the propane unit increased for the first nine months of 2007 by $1.5 million, or 13 percent, compared to the first nine months of 2006, primarily due to an increase in costs to support customer growth, including higher payroll and incentive compensation, benefits, depreciation, and tank maintenance and recertifications. This expense variation was magnified by the recovery of $387,000 in fixed costs in 2006 from one of our propane suppliers in response to a propane contamination incident in March 2006, which resulted in lower expenses in 2006. Advanced Information Services The advanced information services segment experienced gross margin growth of approximately $977,000, or 24 percent, and contributed operating income of $466,000 for the first nine months of 2007.Period-over-period increases in revenue and gross margin were more than offset by increases in other operating expenses. Consequently, operating income decreased by $43,000 compared to the same period in 2006. The improved gross margin reflects an increase in consulting revenues, as the number of billable hours increased 17 percent, and additional income from MDBA services. The higher operating expenses are due primarily to an increase in costs to support the segment’s growth and an increase of $228,000 in allowance for uncollectible account associated with a customer in the mortgage lending industry that filed for bankruptcy in the third quarter of 2007. Interest Expense Interest expense for the first nine months of 2007 increased approximately $556,000, or 13 percent, compared to the same period in 2006. The higher interest expense was primarily due to: § The amount of interest expense capitalized for debt incurred on capital projects in first nine months of 2006 was $267,000 higher the same period in 2007. § An increase in the average long-term debt balance in 2007 compared to 2006, partially offset by lower average interest rates on long-term debt; and § Higher average short-term interest rates, partially offset by a decrease in the average short-term debt balance. Condensed Consolidated Statements of Income For the Periods Ended September 30, 2007 and 2006 Dollars in Thousands Except Per Share Amounts (Unaudited) Third Quarter Year to Date 2007 2006 2007 2006 Operating Revenues $ 41,419 $ 35,142 $ 187,448 $ 170,395 Operating Expenses Cost of sales, excluding costs below 25,827 21,759 123,992 116,188 Operations 10,530 9,292 31,371 27,558 Maintenance 512 513 1,657 1,541 Depreciation and amortization 2,145 2,044 6,828 6,059 Other taxes 1,419 1,211 4,303 3,888 Total operating expenses 40,433 34,819 168,151 155,234 Operating Income 986 323 19,297 15,161 Other income (loss), net of other expenses (13 ) (12 ) 278 131 Interest charges 1,696 1,340 4,890 4,334 Income (Loss) Before Income Taxes (723 ) (1,029 ) 14,685 10,958 Income taxes (367 ) (372 ) 5,568 4,386 Income (Loss) from Continuing Operations (360 ) (562 ) 9,139 6,783 Gain (loss) from discontinued operations, net of income taxes 4 (95 ) (22 ) (211 ) Net Income (Loss) $ (356 ) $ (657 ) $ 9,117 $ 6,572 Basic weighted average shares outstanding 6,755 5,973 6,733 5,945 Diluted weighted average shares outstanding 6,755 5,973 6,846 6,070 Earnings (Loss) Per Share - Basic From continuing operations $ (0.05 ) $ (0.09 ) $ 1.35 $ 1.14 From discontinued operations - (0.02 ) - (0.03 ) Net Income (Loss) $ (0.05 ) $ (0.11 ) $ 1.35 $ 1.11 Earnings (Loss) Per Share - Diluted From continuing operations $ (0.05 ) $ (0.09 ) $ 1.34 $ 1.13 From discontinued operations - (0.02 ) - (0.03 ) Net Income (Loss) $ (0.05 ) $ (0.11 ) $ 1.34 $ 1.10 Supplemental Income Statement Data For the Periods Ended September 30, 2007 and 2006 Dollars in Thousands (Unaudited) Third Quarter Year to Date 2007 2006 2007 2006 Gross Margin (1) Natural Gas $ 11,372 $ 10,033 $ 43,348 $ 37,890 Propane 2,540 1,883 15,693 12,494 Advanced Information Services 1,898 1,546 5,018 4,041 Other (218 ) (79 ) (603 ) (218 ) Total Gross Margin $ 15,592 $ 13,383 $ 63,456 $ 54,207 Operating Income (Loss) Natural Gas $ 2,119 $ 1,761 $ 15,727 $ 13,256 Propane (1,445 ) (1,826 ) 2,883 1,166 Advanced Information Services 239 322 466 510 Other 73 66 221 229 Total Operating Income $ 986 $ 323 $ 19,297 $ 15,161 Heating Degree-Days — Delmarva Peninsula Actual 25 45 2,991 2,502 10-year average (normal) 59 60 2,819 2,797 (1)“Gross margin” is determined by deducting the cost of sales from operating revenue. Cost of sales includes the purchased gas cost for natural gas and propane and the cost of labor spent on direct revenue-producing activities. Gross margin should not be considered an alternative to operating income or net income, which is determined in accordance with Generally Accepted Accounting Principles (“GAAP”). Chesapeake believes that gross margin, although a non-GAAP measure, is useful and meaningful to investors as a basis for making investment decisions. It provides investors with information that demonstrates the profitability achieved by the Company under its allowed rates for regulated operations and under its competitive pricing structure for non-regulated segments. Chesapeake’s management uses gross margin in measuring its business units’ performance and has historically analyzed and reported gross margin information publicly. Other companies may calculate gross margin in a different manner. Condensed Consolidated Balance Sheets Dollars and Share Amounts in Thousands (Unaudited) Assets September 30, 2007 December 31, 2006 Property, Plant and Equipment Natural gas $ 282,019 $ 269,013 Propane 47,240 44,792 Advanced information services 1,133 1,054 Other plant 9,404 9,147 Total property, plant and equipment 339,796 324,006 Less:Accumulated depreciation and amortization (91,779 ) (85,010 ) Plus:Construction work in progress 6,720 1,829 Net property, plant and equipment 254,737 240,825 Investments 2,049 2,016 Current Assets Cash and cash equivalents 905 4,488 Accounts receivable (less allowance for uncollectible accounts of $720 and $662 respectively) 44,946 44,969 Accrued revenue 2,168 4,325 Propane inventory, at average cost 8,181 7,187 Other inventory, at average cost 1,400 1,565 Regulatory assets 1,029 1,276 Storage gas prepayments 8,038 7,393 Income taxes receivable 2,559 1,079 Deferred income taxes 1,087 1,365 Prepaid expenses 4,313 2,281 Mark-to-market energy assets 13,175 1,380 Other current assets 146 175 Total current assets 87,947 77,483 Deferred Charges and Other Assets Goodwill 674 674 Other intangible assets, net 182 192 Pension 650 591 Long-term receivables 765 824 Other regulatory assets 2,546 1,765 Other deferred charges 2,976 1,215 Total deferred charges and other assets 7,793 5,261 Total Assets $ 352,526 $ 325,585 Condensed Consolidated Balance Sheets Dollars and Share Amounts in Thousands (Unaudited) Capitalization and Liabilities September 30, 2007 December 31, 2006 Capitalization Stockholders' equity Common Stock, par value $0.4867 per share (authorized 12,000 shares) $ 3,291 $ 3,255 Additional paid-in capital 64,962 61,960 Retained earnings 49,457 46,271 Accumulated other comprehensive income (335 ) (335 ) Deferred compensation obligation 1,387 1,119 Treasury stock (1,387 ) (1,118 ) Total stockholders' equity 117,375 111,152 Long-term debt, net of current maturities 69,911 71,050 Total capitalization 187,286 182,202 Current Liabilities Current portion of long-term debt 7,656 7,656 Short-term borrowing 33,138 27,554 Accounts payable 31,425 33,871 Customer deposits and refunds 8,895 7,502 Accrued interest 1,792 832 Dividends payable 1,994 1,939 Accrued compensation 2,623 2,901 Regulatory liabilities 6,511 4,199 Mark-to-market energy liabilities 12,372 1,371 Other accrued liabilities 2,831 2,636 Total current liabilities 109,237 90,461 Deferred Credits and Other Liabilities Deferred income taxes 27,820 26,517 Deferred investment tax credits 288 328 Other regulatory liabilities 1,037 1,236 Environmental liabilities 865 212 Accrued pension costs 2,263 2,199 Accrued asset removal cost 19,862 18,411 Other liabilities 3,868 4,019 Total deferred credits and other liabilities 56,003 52,922 Total Capitalization and Liabilities $ 352,526 $ 325,585 Matters discussed in this release may include forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those in the forward-looking statements. Please refer to the Cautionary Statement in the Company’s report on Form 10-K for further information on the risks and uncertainties related to the Company’s forward-looking statements. Chesapeake Utilities Corporation is a diversified utility company engaged in natural gas distribution, transmission and marketing, propane gas distribution and wholesale marketing, advanced information services and other related services. Information about Chesapeake's businesses is available on the World Wide Web at www.chpk.com. For more information, contact: Michael P. McMasters Senior Vice President & Chief Financial Officer 302.734.6799
